Exhibit 10.9

 

 

 

PURCHASE AGREEMENT

by and between

CY-FAIR SURGICAL PROPERTIES, LTD.,

a Texas limited partnership,

as Seller,

and

CARTER VALIDUS PROPERTIES, LLC,

a Delaware limited liability company

as Purchaser

 

Premises:    Cy-Fair Surgery Center    11250 Fallbrook Drive    Houston, Texas
77065 Date:    June 5, 2014

 

 

 



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (this “Contract”) is made and entered into as of the
Effective Date (as hereinafter defined) by and between CY-FAIR SURGICAL
PROPERTIES, LTD., a Texas limited partnership (“Seller”), whose principal place
of business is located at c/o Nueterra Properties Group, LLC, 11221 Roe Ave.,
Suite 310, Leawood, Kansas 66211, and CARTER VALIDUS PROPERTIES, LLC, a Delaware
limited liability company (“Purchaser”), whose principal place of business is
located at 4211 West Boy Scout Boulevard, Suite 500, Tampa, Florida 33607. The
“Effective Date” shall be the date the Title Company (as hereinafter defined)
receives an original counterpart of this Contract signed by both Seller and
Purchaser, as evidenced by the Title Company’s signature hereto.

ARTICLE I

PROPERTY

Section 1.01 Property. Seller hereby agrees to sell and convey to Purchaser, and
Purchaser hereby agrees to purchase from Seller, upon the terms and conditions
set forth herein, the following properties and assets:

(a) That certain tract of real property located in Houston, Texas, more
particularly described in Exhibit A attached hereto and made a part hereof for
all purposes, together with all of Seller’s right, title and interest in and to
(i) all and singular the rights and appurtenances pertaining to such real
property, including any easements, and all right, title and interest of Seller
in and to adjacent streets, alleys and rights-of-way, and (ii) any and all
water, water rights or similar rights or privileges (including tap rights)
appurtenant to or used in connection with the ownership or operation of such
real property (all of the foregoing being hereinafter collectively referred to
as the “Real Property”).

(b) All improvements, structures and fixtures now constructed and completed with
respect to and situated on the Real Property, including without limitation that
certain thirteen thousand six hundred forty-five (13,645) rentable square foot
ambulatory surgery center and all equipment and amenities, together with all of
Seller’s right, title and interest in all parking areas, loading dock
facilities, landscaping and other improvements, structures and fixtures (all of
the foregoing being hereinafter collectively referred to as the “Improvements”).

(c) All of Seller’s interest in all leases covering all or any portion of the
Real Property and/or the Improvements (collectively, the “Leases”), all security
deposits, prepaid rents and similar items attributable to periods after Closing,
any receivables attributable to periods after Closing for common area
maintenance, taxes, insurance and/or other items, if any, due and payable under
any lease for all or any portion of the Real Property and/or the Improvements,
and all of Seller’s right, title and interest in all parking agreements, and all
contract rights approved by Purchaser and all other intangible rights which are
appurtenant

 

1



--------------------------------------------------------------------------------

to the Real Property and/or the Improvements, including (to the extent
assignable) all roof, HVAC and other warranties issued with respect to the
Improvements and the right to use of the trade name associated with the
Improvements and any and all derivations of such name and permits for the beds
(all of the foregoing being hereinafter collectively referred to as the
“Intangible Property”).

(d) All of Seller’s right, title and interest in all beds, equipment, furniture,
furnishings, machinery, heating, plumbing, ventilation and air conditioning
systems and equipment, carpet, tile, floor coverings, security devices,
sprinkler systems, supplies, telephone exchange numbers, tenant lease files,
leasing records, tenant credit reports, telephone systems, audio systems, keys,
surveys, plans and specifications (whether in cad, electronic or other format),
maintenance equipment and supplies and all other tangible personal property
situated on the Real Property and used in connection therewith or with the
Improvements along with Seller’s interest as lessee in any rented or leased
personal property, to the extent approved by Purchaser (all of the foregoing
being hereinafter collectively referred to as the “Personal Property”).

All of the foregoing items purchased under this Contract are collectively
referred to as the “Property”.

ARTICLE II

PURCHASE PRICE

Section 2.01 Purchase Price. The purchase price (the “Purchase Price”) is an
amount equal to FOUR MILLION FOUR HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS
($4,450,000.00). The Purchase Price will be paid by Purchaser to Seller at the
Closing (as hereinafter defined) in cash or immediately available wire transfer
funds.

Section 2.02 Earnest Money. Purchaser will, within two (2) business days after
the Effective Date, deposit the amount of ONE HUNDRED THOUSAND AND NO/100
DOLLARS ($100,000.00) as the initial earnest money hereunder (the “Initial
Deposit”), with First American Title Insurance Company, 3031 North Rocky Point
Drive West, Suite 770, Tampa, Florida 33607, Attention: Ken Rossburg (the “Title
Company”). In the event that Purchaser is not ready to close the transaction
thirty (30) days after the end of the Review Period, then Purchaser may extend
the Closing by depositing an additional sum in the amount of ONE HUNDRED
THOUSAND AND NO/100 DOLLARS ($100,000.00) with the Title Company (the “Extension
Deposit”). As used herein, the term “Earnest Money Deposit” means the Initial
Deposit and, if made, the Extension Deposit, together with all interest accrued
from time to time thereon. The Earnest Money Deposit may, at the option of
Purchaser, be in the form of cash, certified check, cashier’s check or other
immediately available funds. The Title Company must hold the Earnest Money
Deposit in an interest-bearing account at a federally insured banking
institution acceptable to Purchaser, with all interest being paid to Purchaser
or Seller, as the case may be, in accordance with the terms of this Contract.

 

2



--------------------------------------------------------------------------------

At the Closing, the Earnest Money Deposit will be applied toward the cash
portion of the Purchase Price, but otherwise the Earnest Money Deposit will be
held by the Title Company, returned to Purchaser, or delivered to Seller, as
directed by Purchaser and Seller to the Title Company

Section 2.03 Purchase Price Reduction. In the event that the Closing occurs
prior to December 31, 2014, either: (i) Seller shall deposit the amount of THREE
HUNDRED THOUSAND AND NO/100 DOLLARS ($300,000.00) (the “Tenant Improvement
Escrow Amount”) with the Title Company, which Tenant Improvement Escrow Amount
shall be used to fund the Improvement Allowance and the FF&E Allowance (as such
terms are defined in that certain Amended and Restated Lease Agreement dated
April 1, 2014 by and between Seller, as landlord, and Cy-Fair Surgery Center,
Ltd., as tenant); or (ii) the Purchase Price shall be reduced by THREE HUNDRED
THOUSAND AND NO/100 DOLLARS ($300,000.00).

ARTICLE III

REVIEW ITEMS

Section 3.01 Survey. Seller shall, within two (2) days following the Effective
Date, deliver to Purchaser a copy of Seller’s most recent survey of the Property
made in accordance with ALTA Standards. Purchaser, at Seller’s sole cost and
expense, shall have the right to obtain a new or recertified survey of the
Property (the “Survey”) prepared by a surveyor licensed in the State in which
the Property is located and approved by Purchaser. Subject to approval of the
Survey by Purchaser and the Title Company, the metes and bounds description of
the Real Property contained in the Survey will be the description of the Real
Property used in the Deed (as hereinafter defined).

Section 3.02 Title Review Items. Purchaser, at Seller’s sole cost and expense,
shall have the right to order an ALTA form commitment for title insurance (the
“Title Commitment”), issued by the Title Company which shall set forth the state
of title to the Real Property and the Improvements.

Section 3.03 Other Review Items. Seller shall, within two (2) days following the
Effective Date, deliver to Purchaser copies of the Leases. To the extent not
previously delivered, Seller shall, within two (2) business days following the
Effective Date, deliver to Purchaser the items shown on Schedule 3.03 to this
Contract, to the extent in Seller’s possession.

Section 3.04 Inspection. Purchaser has the right, at all reasonable times, to
conduct on-site inspections of the Property and physical inspections and tests
of the Property during the Review Period (as hereinafter defined), including,
without limitation, the right to enter and inspect all portions of the Property
(subject to the rights of tenants in possession), to interview tenants,
including but not limited to any tenants or licensees (collectively, “Tenant”)
and to inspect and audit all of Seller’s books and records relating to the
Property; provided, however, Purchaser agrees not to unreasonably interfere with
any tenant’s possession and/or Seller’s operations or cause any damage to the
Property.

 

3



--------------------------------------------------------------------------------

Seller hereby directs the manager of the Property to cooperate with the
reasonable requests of Purchaser and provide Purchaser with such assistance as
Purchaser reasonably deems appropriate in order to exercise its inspection
rights hereunder. Seller and/or Seller’s representative may be present during
Purchaser’s on-site inspections and tenant interviews. Purchaser shall, at its
expense, repair any damage to the Property caused by Purchaser’s inspection or
testing thereof, and shall indemnify and hold harmless Seller from and against
any and all claims, actions, suits, liens, damages, liabilities, losses and
expenses to personal property or personal injury to the extent directly
attributable to any acts performed in exercising Purchaser’s rights under this
Article III. This agreement to indemnify Seller shall survive the Closing and
any termination of this Contract.

ARTICLE IV

REVIEW PERIOD

Section 4.01 Review Period. Purchaser has from the Effective Date until 5:00
p.m., Tampa, Florida time, on the thirtieth (30th) day following the later of
(a) the date Purchaser receives the documents required to be delivered to
Purchaser under Article III; or (b) the Effective Date (such time period, the
“Review Period”) to review and approve such items and to conduct such
inspections, interviews, tests and audits as Purchaser, in its sole discretion,
deems appropriate, including, but not limited to obtaining appraisals, surveys,
engineering, work and a Phase I Environmental Audit and a Phase II Environmental
Audit. Purchaser shall also have the right to interview the tenants at the
Property.

Section 4.02 Waiver Notice. If for any or no reason Purchaser, in its sole and
absolute discretion, is not satisfied with the items to be delivered by Seller
to Purchaser under Article III, the results of such inspections, interviews,
tests or audits or any other fact or situation with respect to the Property,
then in such event Purchaser shall have the right to terminate this Contract. If
Purchaser fails, for any or no reason, to deliver Seller written notice (the
“Waiver Notice”) unconditionally waiving this termination right on or before the
end of the Review Period, this Contract shall be deemed automatically
terminated. Purchaser’s failure to deliver the Waiver Notice on or before the
expiration of the Review Period shall be deemed Purchaser’s election to
terminate this Contract under this Section 4.02.

Section 4.03 Termination. If this Contract has been terminated in accordance
with, and subject to the terms of this Article IV, the parties hereto shall
thereupon be relieved of all liabilities and obligations hereunder and the
Earnest Money Deposit shall be refunded fully and promptly to Purchaser. Seller
expressly acknowledges and agrees that, if Purchaser requests the Title Company
to return the Earnest Money Deposit as a result of Purchaser’s election to
terminate this Contract under Section 4.02, then the Title Company shall have no
obligation to independently determine whether Purchaser has the right to receive
the Earnest Money Deposit, and the Title Company may rely solely upon the
written instructions set forth in any written notice delivered by Purchaser from
and after such election, without the joinder, approval or consent of Seller.
Purchaser will promptly return to Seller any due diligence materials delivered
by Seller.

 

4



--------------------------------------------------------------------------------

Section 4.04 Seller’s Obligation to Remove Liens. Notwithstanding Purchaser’s
delivery of a Waiver Notice, or anything else to the contrary in this Contract,
Seller must remove at or prior to the Closing any mortgages and mechanics and
materialmen liens created, suffered or incurred by, through or under Seller
against the Property.

Section 4.05 Service Contracts. Seller agrees that all service and maintenance
contracts (collectively, the “Service Contracts”) must be terminated by Seller
on or before the Closing Date unless Purchaser otherwise elects, by written
notice prior to the end of the Review Period, to assume same; provided, however,
Seller has no obligation to terminate any Service Contracts which cannot be
terminated, without cause and without any termination fee, on thirty (30) or
less days notice. The Service Contracts exclude management and leasing
agreements, all of which must be terminated by Seller, at Seller’s sole cost, on
or before the Closing Date.

ARTICLE V

GOOD AND MARKETABLE TITLE

Section 5.01 Conveyance. At the Closing, Seller will convey good, marketable and
insurable fee simple title to the Real Property and the Improvements to
Purchaser by the Deed and title to the Personal Property and the Intangible
Property by the Bill of Sale (as hereinafter defined), free and clear of any and
all deeds of trust, mortgages or other liens or indebtedness; subject, however,
to the following (collectively, the “Permitted Exceptions”):

(a) General real estate taxes for the year in which the Closing occurs and
subsequent years not yet due and payable.

(b) All easements, restrictions, rights-of-way, party wall agreements,
encroachments, covenants, reservations, agreements, leases, tenancies, licenses,
conditions and other matters affecting all or any portion of the Property to the
extent (i) reflected on Schedule B to the Title Commitment (other than the
standard printed exceptions on Schedule B to the Title Commitment) and not
disapproved by Purchaser during the Review Period; (ii) reflected on the Survey,
as recertified, and not disapproved by Purchaser during the Review Period;
and/or (iii) created by or consented and agreed to in writing by Purchaser prior
to or at the Closing.

(c) The rights of tenants, as tenants only, under unrecorded written leases
delivered by Seller to Purchaser prior to the Closing.

Section 5.02 Owner Policy. At the Closing, Purchaser must be able to obtain a
standard ALTA form Owner Policy of Title Insurance (the “Owner Policy”) issued
by the Title Company in Purchaser’s favor in the amount of the Purchase Price,
insuring Purchaser’s fee simple title to the Real Property and the Improvements
subject only to the Permitted Exceptions, together with such endorsements as
Purchaser may request on or before the end of the Review Period.

 

5



--------------------------------------------------------------------------------

ARTICLE VI

CLOSING

Section 6.01 Closing. Subject to satisfaction or waiver of the Conditions
Precedent to Closing set forth in Section 9.05 of this Contract, the purchase
and sale of the Property (the “Closing”) will be held through escrow at the
offices of the Title Company and will occur at 11:00 a.m. Tampa, Florida time on
the earlier of the date which is: (i) five (5) business days following receipt
by Seller of Purchaser’s written notice of its intent to close following the
expiration of the Review Period or (ii) thirty (30) days after the end of the
Review Period (the “Closing Date”). Notwithstanding the foregoing, Purchaser may
extend the Closing Date for an additional fifteen (15) days by giving Seller at
least two (2) days prior notice and making the Extension Deposit with the Title
Company.

Section 6.02 Seller’s Obligations. At the Closing, Seller shall execute and
deliver to Purchaser, and/or cause the execution and delivery by all parties
other than Purchaser of, the following with respect to the Property:

(a) That certain special warranty deed (the “Deed”) in the form attached hereto
as Exhibit B and made a part hereof for all purposes.

(b) That certain blanket conveyance, bill of sale and assignment (“Bill of
Sale”) in the form attached hereto as Exhibit C and made a part hereof for all
purposes.

(c) That certain assignment of leases (the “Lease Assignment”) in the form
attached hereto as Exhibit D and made a part hereof for all purposes.

(d) That certain affidavit (the “FIRPTA Affidavit”) in the form attached hereto
as Exhibit E and made a part hereof for all purposes.

(e) Those certain tenant estoppel certificates (the “Tenant Estoppel
Certificates”) in the form attached hereto as Exhibit F and made a part hereof
for all purposes from all tenants (the “Required Estoppels”). The Tenant
Estoppel Certificates, in order to be effective, must be dated no earlier than
thirty (30) days prior to the Closing Date. The Tenant Estoppel Certificates
must be joined in by any guarantor and be completed to reflect the terms of the
applicable Lease and must not, unless expressly waived by Purchaser in writing,
disclose any material defaults or other matters reasonably unacceptable to
Purchaser. The completed form of the Tenant Estoppel Certificates must be
prepared by Seller and submitted to Purchaser, for Purchaser’s review and
reasonable approval, prior to delivery to the tenants. Purchaser shall deliver
any comments to the completed Tenant Estoppel Certificates within three
(3) business days following receipt thereof, failing which such completed Tenant
Estoppel Certificates shall be deemed

 

6



--------------------------------------------------------------------------------

approved. Seller agrees to use all reasonable efforts to obtain and deliver to
Purchaser the Tenant Estoppel Certificates no later than the third
(3rd) business day prior to the Closing Date. Seller will not be in default for
failure to deliver the Tenant Estoppel Certificates and Purchaser’s sole
recourse for such failure will be to terminate this Contract and receive the
Earnest Money Deposit. Purchaser shall be entitled to extend the Closing Date
for up to fifteen (15) days, if necessary, in order for Seller to obtain the
Required Estoppels.

(f) A Subordination, Non-Disturbance and Attornment Agreement in a form attached
hereto as Exhibit K or in such other form that is mutually acceptable to
Purchaser, Tenant and Purchaser’s lender whereby Tenant’s rights are
subordinated to the lien of a lender.

In the event there is an option to purchase or a right of first refusal to
purchase any portion of the Property, then Seller shall provide evidence
acceptable to Purchaser and Purchaser’s Lender, confirming that such right of
first refusal has been waived with respect to the transfer of equitable
ownership of the Property to Purchaser and/or Purchaser’s affiliates. Such
confirmation shall also be incorporated into any Subordination, Non-Disturbance
and Attornment Agreement and Tenant Estoppel Certificate that may be required by
Purchaser or its Lender.

(g) Original counterparts (to the extent available) of all Leases, lease files
(including all correspondence, applications and credit reports), operating
agreements, reciprocal easement agreements, options, warranties, guarantees,
permits and other agreements related to the Property, including all
modifications, supplements or amendments to each of the foregoing.

(h) All landlord keys to the Property.

(i) To the extent necessary to permit the Title Company to remove any exception
in the Owner Policy for mechanics’ and materialmen’s liens and general rights of
parties in possession, an affidavit as to debts and liens and parties in
possession executed by Seller, made to Purchaser and the Title Company and in a
form reasonably acceptable to the Title Company, along with a GAP Affidavit and
any other items reasonably required by the Title Company.

(j) Seller’s certification that all representations and warranties made by
Seller under this Contract are true, complete and correct in all material
respects as of the Closing Date (if accurate or, if not accurate, a description
of the basis for such inaccuracy). An updated rent roll certified by Seller to
be true, complete and correct in all material respects to the best of Seller’s
actual knowledge.

(k) That certain tenant notification letter (the “Tenant Letter”) in the form
attached hereto as Exhibit G and made a part hereof for all purposes.

 

7



--------------------------------------------------------------------------------

(l) Appropriate evidence of Seller’s authority to consummate the transactions
contemplated by this Contract as may be required by the Title Company.

(m) Estoppel certificates, in form and substance reasonably satisfactory to
Purchaser, from all parties to any declarations, business park covenants or
other agreements materially affecting all or any portion of the Property, each
to the extent designated by Purchaser during the Review Period and in
substantially the form attached hereto as Exhibit I and made a part hereof.
Seller will not be in default for failure to deliver such estoppel certificates
and Purchaser’s sole recourse for such failure will be to terminate this
Contract and receive the Earnest Money Deposit.

(n) A certified rent roll listing all of the Tenants of the Property.

Section 6.03 Purchaser’s Obligations. At the Closing, Purchaser shall deliver
the Purchase Price to Seller in cash or by wire transfer of immediately
available funds, and shall execute and deliver to Seller the following with
respect to the Property:

(a) The Tenant Letter.

(b) Appropriate evidence of Purchaser’s authority to consummate the transactions
contemplated by this Contract as may be required by the Title Company.

(c) The Lease Assignment.

Section 6.04 Management Transition/Roof Warranty. From and after the date
hereof, Seller will provide Purchaser with copies of all current income and
expense reports concerning the Property as and when received by Seller. Seller
agrees that Purchaser may contact Seller and its managing agent to obtain copies
of and to discuss any income and expense reports prepared for the Property and
to discuss the operation of the Property. Seller shall obtain at Closing the
consents of the issuers of any roof warranties and all other warranties
affecting the Property to the assignment of such roof warranties and all other
warranties at Closing from Seller to Purchaser, including by making property
management personnel available at reasonable times and after reasonable notice
for inspections of the roof by such roof warranty issuers and the other issuers
of the other warranties and executing such documents as reasonably necessary to
assign any such roof warranties to Purchaser. Seller shall be responsible for
any fees, including but not limited to, inspection fees assessed by the roof
warranty issuers to give such consents, together with the cost of any repairs or
replacements required by any roof warranty issuer as a condition to delivery of
its consent

Section 6.05 Possession. Possession of the Property must be delivered by Seller
to Purchaser at the Closing, subject only to the Permitted Exceptions.

Section 6.06 Due Diligence Costs. Purchaser will pay its own costs in conducting
its due diligence activities.

 

8



--------------------------------------------------------------------------------

ARTICLE VII

CLOSING ADJUSTMENTS

Section 7.01 General Prorations. The following will be apportioned at the
Closing:

(a) Rents, if any, as and when collected (the term “rents” as used in this
Contract including base rent, percentage rent, common area maintenance, parking,
tax, insurance and other payments due and payable under any Lease for all or any
portion of the Improvements, together with all sales and other taxes thereon)
and all other income generated by all or any portion of the Property, including
parking revenue. There will be no proration of rents accrued but not collected
as of the Closing Date.

(b) Taxes and other assessments (including personal property taxes on the
Personal Property) applicable to the Property. Special assessments certified by
any municipal utility district or other taxing authority prior to the Closing
Date must be paid in their entirety by Seller at or before the Closing, except
to the extent such assessments are payable in installments, in which event they
shall be prorated between the parties. If the tax rate or assessed valuation or
both have not yet been fixed, the proration shall be based on a good faith
estimate as to the amount of such taxes for the current year after consideration
of the tax rate and/or assessed valuation last fixed; provided that the parties
hereto agree that to the extent the actual taxes for the current year differ
from the amount so apportioned at the Closing, the parties hereto will make all
necessary adjustments by appropriate payments between themselves following the
Closing, and this provision shall survive delivery of the Deed.

(c) Payments under any Service Contracts, if any, which pursuant to Section 4.06
Purchaser has agreed to assume at the Closing.

(d) Gas, electricity and other utility charges, if any, to be apportioned on the
basis of the last meter reading.

In making such apportionments, Purchaser will receive credit for all rents and
other income paid with respect to the day of the Closing, and Purchaser will be
charged for taxes and other expenses incurred with respect to the day of the
Closing. All apportionments are to be subject to post-closing adjustments as
necessary to reflect later relevant information not available at the Closing and
to correct any errors made at the Closing with respect to such apportionments;
provided, however, that such apportionments shall be deemed final and not
subject to further post-closing adjustments if no such adjustments have been
requested in writing after a period of sixty (60) days from such time as all
necessary information is available to make a complete and accurate determination
of such apportionments. All apportionments (regardless of whether all relevant
information has been received or errors have been made) are final and not
subject to further post-closing adjustment one (1) year following the Closing
Date.

 

9



--------------------------------------------------------------------------------

Section 7.02 Specific Prorations. Anything hereinabove contained to the contrary
notwithstanding:

(a) Seller shall retain and be entitled to receive any tax refunds issued after
Closing to the extent applicable to the period prior to the Closing, but not
otherwise. Seller may not initiate nor demand Purchaser initiate or continue any
litigation to collect such tax refunds. There will be no proration of any
insurance related expenses, it being agreed that Purchaser will obtain its own
insurance coverage as of the Closing Date.

(b) As to gas, electricity and other utility charges, Seller may on written
notice to Purchaser on or before the Closing Date elect to pay one or more of
said items accrued to the date hereinabove fixed for apportionment directly to
the person or entity entitled thereunto and to the extent Seller so elects, such
item shall not be apportioned hereunder, and Seller’s obligation to pay such
item directly in such case shall survive the delivery of the Deed; provided,
however, that Seller will not take any action or fail to take any action which
would result in the cessation or termination of utility service to the Property.

(c) Seller and Purchaser agree that all rents received after the Closing from
any tenant after reasonable costs of collection, if any, incurred by Purchaser
shall be applied first to current rentals owed by such tenant, and then to
delinquent rentals, if any, owed by such tenant in the inverse order of their
maturity, and Purchaser will deliver to Seller any such delinquent rentals owed
Seller and received following the Closing. For a period of six (6) months
following the Closing, Purchaser shall use reasonable efforts to collect for
Seller any rental payments past due as of the Closing or due subsequent to
Closing for a period prior to Closing, from tenants who were tenants as of the
Closing; provided, however, Purchaser shall not be required to declare a lease
default or institute any legal action in any court against any tenant. Seller
will deliver to Purchaser, within five (5) business days following receipt, any
rents received by Seller after the Closing and attributable to the period from
and after the Closing. From and after the sixth (6th) month following the
Closing Date, Seller shall have the right to pursue reasonable collection
remedies against any tenant owing delinquent rentals owed Seller, provided that
(i) Seller shall notify Purchaser of its intent to institute any collection
remedy or proceeding not less than fifteen (15) days prior to the institution
thereof, and (ii) Seller shall in no event institute any proceeding to evict or
dispossess a tenant from the Property. Purchaser may, by written notice to
Seller within ten (10) days of receipt of Seller’s notice of intent to institute
collection remedies or proceedings, restrict Seller from collecting such
delinquent rentals, but only if Purchaser first pays Seller such delinquent
rentals in exchange for Seller’s assignment to Purchaser of all of Seller’s
rights and causes of action with respect thereto.

(d) At the Closing, Seller shall credit to the account of Purchaser against the
Purchase Price (i) any security deposit reflected as being made under any leases
executed with respect to the Property or otherwise actually collected by

 

10



--------------------------------------------------------------------------------

Seller, together with all interest, if any, which must be paid thereon to any
tenant thereunder; and (ii) all prepaid rents and other charges paid in advance
by any tenants of the Property and attributable to the period after the Closing;
and in each case, the Lease Assignment shall provide for Purchaser’s assumption
of the obligation to return any such sums (and, if applicable, interest thereon)
to the extent same are so credited, but not otherwise. If any security deposits
are in the form of a letter of credit, Seller must deliver to Purchaser at
Closing the original letter of credit, together with all assignment/transfer
documentation (fully executed and bank authenticated, as applicable) and
assignment/transfer fees required by the issuing entity to cause same to be
reissued to Purchaser immediately following the Closing.

(e) Subject to Section 2.03 of this Contract, leasing commissions and tenant
improvement expenses relating to lease agreements pertaining to the Property
shall be apportioned between the parties as follows:

(i) All such expenses relating to leases executed before the Effective Date, and
which are not contingent on renewal or expansion of any such Lease after the
Effective Date, shall be the sole obligation of Seller and shall be paid in full
by Seller (regardless of whether any portion of such expenses may not otherwise
become due until after the Closing Date), on or before the Closing Date and, if
Purchaser fails to receive reasonably acceptable evidence of such payment
(together with the release of any lien applicable thereto), the unpaid portion
shall be credited against the Purchase Price.

(ii) All such expenses relating to Leases executed before the Effective Date,
which are solely payable with respect to and contingent upon renewal of any such
Lease or expansion into additional space by the tenant under any such Lease
after the Closing Date shall be the sole obligation of Purchaser, provided such
expenses are disclosed in the Leases and commission agreements delivered to
Purchaser during the Review Period. Any such expenses not so disclosed shall
render Seller liable for any such expenses and, if Purchaser fails to receive
reasonably acceptable evidence of payment (together with the release of any lien
applicable thereto) on or before the Closing, Purchaser will receive a credit
therefor against the Purchase Price.

(iii) Any such expenses relating to Leases executed between the Effective Date
and Closing shall be borne by Seller and, if Purchaser fails to receive
reasonably acceptable evidence of payment (together with the release of any lien
applicable thereto) on or before the Closing, Purchaser will receive a credit
therefor against the Purchase Price.

(f) Notwithstanding the foregoing, in the event that the Tenant under the Leases
is responsible for paying any of the items which are to be prorated, then there
shall only be a proration to the extent that the Tenant under such Leases does
not pay for the same.

 

11



--------------------------------------------------------------------------------

Section 7.03 Transaction Costs. Seller shall be responsible for (a) all
attorneys’ fees and expenses, if any, of counsel to Seller; (b) all documentary
stamp, transfer, surtax and excise taxes payable upon the transfer of the
Property and/or recordation of the Deed; (c) the cost of the Owner’s Policy,
including, but not limited to, extended coverage and the cost of any
endorsements requested by Purchaser; (d) one-half (1/2) of any escrow and other
charges of the Title Company and recording fees; and (e) the cost of the current
ALTA as-built survey and any changes requested by Purchaser to the survey.
Purchaser shall be responsible for (a) all attorneys’ fees and expenses, if any,
of counsel to Purchaser; and (b) one-half (1/2) of any escrow and other charges
of the Title Company.

Section 7.04 Brokerage Commissions. Purchaser represents to Seller that
Purchaser has not engaged the services of any broker, finder or other agent in
regard to this Contract. Purchaser hereby agrees to indemnify Seller and hold
Seller harmless against all liability, loss, cost, damage and expense
(including, but not limited to, attorneys’ fees and court costs, including any
appeal that may be filed) which Seller shall ever suffer or incur because of any
claim by any broker, finder, or other agent, whether or not meritorious, for any
fee, commission or other compensation with respect hereto resulting from the
acts of Purchaser. Seller represents to Purchaser that Seller has not engaged
the services of any real estate broker, finder or other agent in regard to this
Contract other than Healthcare Real Estate Capital, LLC, who shall be paid a
commission in an amount equal to two percent (2%) of the Purchase Price by
Seller pursuant to the terms of a separate agreement if the transaction
contemplated by this Contract closes. Seller hereby agrees to indemnify
Purchaser and hold Purchaser harmless against all liability, loss, cost, damage
and expense (including, but not limited to, attorneys’ fees and court costs,
including any appeal that may be filed) which Purchaser shall ever suffer or
incur because of any claim by any broker, finder, or other agent, whether or not
meritorious, for any fee, commission or other compensation with respect hereto
resulting from the acts of Seller. This provision shall survive Closing.

Section 7.05 Survival. The terms of this Article shall survive the termination
of this Contract and the Closing and delivery of the Deed.

ARTICLE VIII

TERMINATION AND REMEDIES

Section 8.01 Purchaser’s Default. If Purchaser defaults under this Contract,
Seller shall be entitled, as Seller’s sole and exclusive remedy, to terminate
this Contract and to request the Title Company to deliver the Earnest Money
Deposit to Seller. Seller and Purchaser acknowledge and agree that delivery of
the Earnest Money Deposit shall be deemed liquidated damages for Purchaser’s
breach of this Contract, it being further agreed that the actual damages to
Seller in the event of such breach are impractical to ascertain and the Earnest
Money Deposit is a reasonable estimate thereof. Seller has no right to
specifically enforce Purchaser’s obligations under this Contract nor to seek or
otherwise collect any actual, out-of-pocket, lost profit, punitive,
consequential, treble, or other damages from or against Purchaser, except for
the indemnity obligations of

 

12



--------------------------------------------------------------------------------

Purchaser expressly set forth in this Contract. In no event shall any officer,
director, agent or employee of Purchaser or its partners be personally liable
for any of Purchaser’s obligations under this Contract or the documents to be
delivered at the Closing.

Section 8.02 Seller’s Default. If Seller defaults under this Contract, Purchaser
shall be entitled, as Purchaser’s sole and exclusive remedies, to either
(a) terminate this Contract upon written notice to Seller and to request the
Title Company to return the Earnest Money Deposit, together with all accrued
interest thereon, to Purchaser or (b) pursue an action to enforce specific
performance of Seller’s obligations under this Contract. Purchaser has no right,
except as provided in the next sentence, to seek damages against Seller. If
specific performance would not be an effective remedy as the result of Seller’s
default or as a result of a breach of a warranty or representation, Purchaser
may, in lieu of specific performance (but not in lieu of the return of the
Earnest Money Deposit), collect its damages from Seller.

ARTICLE IX

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 9.01 Seller’s Representations. Seller hereby represents and warrants to
Purchaser except as set forth in that certain schedule (the “Disclosure
Schedule”) attached hereto as Exhibit H and made a part hereof for all purposes,
as follows:

(a) Seller is a duly organized, validly existing limited partnership in good
standing under the laws of the State of Texas and is authorized to conduct
business in the State of Texas. This Contract has been duly authorized, executed
and delivered by Seller, and is and at the time of the Closing will be a legal,
valid and binding obligation of Seller enforceable against Seller in accordance
with its terms.

(b) Seller has received no written notice of any (and, to Seller’s actual
knowledge, there is no) current, proposed or threatened eminent domain or
similar proceeding, or private purchase in lieu of such proceeding, which would
affect the Property in any way whatsoever.

(c) Seller has not received any written notice of a claim that the Property does
not comply with any federal, state, county, city or any other laws, ordinances,
rules and regulations, including, but not limited to, those relating to
environmental, zoning, land use and division, building, fire, health and safety
matters, of any government or any agency, body or subdivision thereof bearing on
the construction of the Improvements and on the operation, ownership or use of
the Property (collectively, “Applicable Laws”), which noncompliance Seller has
not cured.

(d) Seller has received no written notice of any pending or threatened,
litigation which does or would affect the Property or Seller’s ability to
fulfill all of its obligations under this Contract. Except as set forth in the
Disclosure Schedule, there are no outstanding claims on Seller’s insurance
policies which claims relate to the Property.

 

13



--------------------------------------------------------------------------------

(e) Seller has delivered to Purchaser true and complete copies of all Leases. To
Seller’s actual knowledge, no material default or breach exists on the part of
any tenant under the Leases. Seller as landlord has fully completed all
construction obligations and all tenant improvements specified in the Leases to
be the responsibility of the landlord thereunder and, except for the Improvement
Allowance referenced in Section 2.03 above, has paid all tenant improvement
costs, allowances and leasing commissions applicable thereto and no such costs
are payable at any time hereafter. Seller has not received any written notice of
any default or breach on the part of the landlord under any of the Leases, nor,
to Seller’s actual knowledge, does there exist any default or breach on the part
of the landlord thereunder. No Lease grants any tenant any right to purchase all
or any portion of the Property. Except as set forth in the Disclosure Schedule,
there are no agreements which would require the payment of a leasing commission
by the landlord upon any renewal or expansion of an existing Lease or new Lease
executed or otherwise exercised after the Effective Date. There are no pending
contracts for the sale of all or any portion of the Property.

(f) Except as disclosed to Purchaser, there are no Service Contracts or other
written agreements for services, supplies or materials affecting the use,
operation or management of the Property. Seller has delivered to Purchaser true,
complete and correct copies of all Service Contracts.

(g) Seller has not received any written notice concerning any alleged violation
of any applicable environmental law, rule or regulation which remains uncured.

(h) Purchaser has no obligation to continue to employ any persons presently
employed by Seller at the Property.

(i) Seller is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as defined in the Internal Revenue Code (“Code”)), and is not
subject to the provisions of Sections 897(a) or 1445 of the Code related to the
withholding of sales proceeds to foreign persons.

Section 9.02 Purchaser’s Representations. Purchaser hereby represents and
warrants to Seller, as of the date hereof and as of the Closing Date, as
follows:

(a) Purchaser is a limited liability company, duly organized, validly existing
and in good standing under the laws of its organization, and has all requisite
power and authority to carry on its business as now conducted. This Contract
constitutes a valid and binding obligation of Purchaser enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.

 

14



--------------------------------------------------------------------------------

(b) Purchaser has the capacity and complete authority to enter into and perform
this Contract, and no consent, approval or other action by any person or entity
(other than the person signing this Contract on behalf of Purchaser and any
approval to be obtained by Purchaser during the Review Period) will be needed
thereafter to authorize Purchaser’s execution and performance of this Contract.

Section 9.03 Discovery. If either Seller or Purchaser discovers, prior to or at
the Closing, that any representation or warranty of the other party is false,
misleading or inaccurate in any material respect, the discovering party may, at
its option, terminate this Contract and the parties hereto shall be relieved of
all liabilities and obligations hereunder and (a) if Purchaser is the
discovering party, Purchaser shall be entitled to the immediate return of the
Earnest Money Deposit, together with all accrued interest thereon, and to pursue
its remedies under Section 8.02 of this Contract; and (b) if Seller is the
discovering party, Seller shall be entitled to pursue its remedies under
Section 8.01 of this Contract. If the discovering party elects to proceed to
Closing such party cannot later bring a claim against the other as to such
discovered matter. Representations and warranties under this Article IX shall
fully survive the Closing and the delivery of the Deed, but to the extent that
neither Seller nor Purchaser has made any claim as to the breach of any such
representation or warranty within two (2) years after the Closing Date, such
representations and warranties will terminate and be of no further force and
effect.

Section 9.04 Operating Covenants. Seller agrees to operate and maintain the
Property prior to the Closing in a manner consistent with its current operating
procedures, and shall not, without the prior written consent of Purchaser, do
any of the following:

(a) Enter into any contract (other than leases which are subject to clause
(b) below) that will not be fully performed by Seller on or before the Closing
Date or that will not be susceptible of cancellation by Purchaser on or after
the Closing Date upon thirty (30) days or less prior written notice, without
cost or liability to Purchaser, or amend, modify or supplement any existing
contract (other than leases which are subject to clause (b) below) or agreement
in any material respect.

(b) Enter into any new lease or amend, modify, supplement or terminate any
existing lease. Seller agrees that, after the Review Period, Purchaser shall
have the right, without Seller’s consent, to enter into new leases affecting all
or any portion of the Property, as long as any such lease will only take effect
from and after the Closing Date. Seller agrees to reasonably cooperate with
Purchaser’s leasing efforts.

(c) Fail to maintain its current insurance covering Seller’s interest in the
Property or advise Purchaser promptly of the occurrence of any fire or other
casualty affecting the Property.

(d) Sell, assign or create any right, title or interest whatsoever in or to the
Property (including any so-called “back-up” contracts which are expressly
prohibited) or create any voluntary lien, thereon from and after the date of the

 

15



--------------------------------------------------------------------------------

Title Commitment, other than liens or encumbrances noted in the Title
Commitment, without promptly discharging same or otherwise complying with the
terms of Section 4.04.

(e) Intentionally take any action which would have the effect of violating any
of the representations and warranties of Seller contained in this Contract.

Section 9.05 Conditions Precedent. Purchaser is not obligated to perform under
this Contract unless all of the following conditions precedent are satisfied (or
waived in writing by Purchaser) and are otherwise true and correct as of the
Closing Date:

(a) All of Seller’s representations and warranties are true and correct in all
material respects.

(b) Seller has performed all of its covenants, agreements, and obligations under
this Contract in all material respects and is otherwise not in default.

(c) Seller has delivered all (i) Required Estoppels in compliance with
Section 6.02(e); and (ii) title estoppels, if any, required by Section 6.02(m).

(d) Seller has delivered the Subordination, Non-Disturbance and Attornment
Agreement, if any, required by Section 6.02 (f).

(e) There has been no material adverse change in the matters reflected in the
Title Commitment, the Survey, the rent roll, the operating statements, leasing
market studies or the other items delivered to, or reviewed by, Purchaser
hereunder since the date of delivery, approval or review, as applicable, of such
items, except to reflect those items approved or otherwise created in writing by
Purchaser.

(f) If all or any portion of the Improvements are vacant or are to be vacant as
of the Closing, such portion of the Improvements must be in “broom clean”
condition with all racking systems and other personal property and equipment
designated by Purchaser removed on or before the Closing, with all damage caused
thereby repaired in a manner acceptable to Purchaser.

Notwithstanding the generality of the foregoing, Seller shall use reasonable
efforts to satisfy all of the foregoing conditions precedent. If Seller is
unable to satisfy all of the foregoing conditions precedent, Purchaser may waive
one or more conditions precedent, extend the Closing Date for up to an
additional thirty (30) days or terminate this Contract, in any such event by
written notice to Seller. If Purchaser elects to close, Purchaser will be deemed
to have waived any conditions actually known by Purchaser to be unsatisfied at
the Closing. If Purchaser elects to terminate, the Earnest Money Deposit shall
be immediately returned to Purchaser.

 

16



--------------------------------------------------------------------------------

Section 9.06 Post Closing Claim. If: (i) Purchaser makes a claim against Seller
with regard to a representation or warranty which expressly survives Closing,
(ii) Purchaser makes such claim within the two (2) year time period set forth in
Section 9.03 above, and (iii) Purchaser obtains a final and non-appealable
judgment against Seller which remains unpaid for a period of thirty (30) days,
then Seller agrees that Purchaser shall have the right to trace the Purchase
Price to the extent necessary to satisfy such claim. Seller represents to
Purchaser that Seller has (or will prior to distribution of any such disposition
proceeds) provide written notice to Seller’s partners, shareholders and members
(and, if such partners, shareholders and members are entities whose sole
material asset is their respective interest in Seller, their respective members,
partners and affiliates) of this tracing provision. Seller acknowledges and
agrees that Purchaser has relied and has the right to rely upon the foregoing in
connection with Purchaser’s consummation of the transaction set forth in this
Contract.

ARTICLE X

NOTICES

Section 10.01 Notices. Any notice, demand or other communication which may or is
required to be given under this Contract must be in writing and must be:
(a) personally delivered; (b) transmitted by United States postage prepaid mail,
registered or certified mail, return receipt requested; (c) transmitted by
reputable overnight courier service, such as Federal Express; or (d) transmitted
by legible facsimile (with answer back confirmation) to Purchaser and Seller as
listed below. Except as otherwise specified herein, all notices and other
communications shall be deemed to have been duly given on (i) the date of
receipt if delivered personally, (ii) two (2) business days after the date of
posting if transmitted by registered or certified mail, return receipt
requested, (iii) the first (1st) business day after the date of deposit, if
transmitted by reputable overnight courier service, or (iv) the date of
transmission with confirmed answer back if transmitted by facsimile, whichever
shall first occur. A notice or other communication not given as herein provided
shall only be deemed given if and when such notice or communication and any
specified copies are actually received in writing by the party and all other
persons to whom they are required or permitted to be given. Purchaser and Seller
may change its address for purposes hereof by notice given to the other parties
in accordance with the provisions of this Section, but such notice shall not be
deemed to have been duly given unless and until it is actually received by the
other parties. Notices hereunder shall be directed as follows:

 

17



--------------------------------------------------------------------------------

If to Purchaser:

   Carter Validus Properties, LLC,    a Delaware limited liability company   
4211 W. Boy Scout Blvd.    Suite 500    Tampa, FL 33607    Attention: Michael A.
Seton    Telephone: (914) 907-0022    Facsimile: (813) 287-0397    Email:
mseton@cvreit.com

With a copy to:

   GrayRobinson, P.A.    401 E. Jackson Street, Suite 2700    Tampa, Florida
33602    Attention: Stephen L. Kussner, Esquire    Telephone: (813) 273-5296   
Facsimile: (813) 273-5145    Email: stephen.kussner@gray-robinson.com

If to Seller:

   Cy-Fair Surgical Properties, LTD.,    a Texas limited partnership    c/o
Nueterra Properties Group, LLC    11221 Roe Avenue, Suite 310    Leawood, Kansas
66211    Attention: Jeremy Tasset    Telephone: (913) 647-6441    Facsimile:
(913) 647-6841    Email: jtasset@nueterra.com

With a copy to:

   Foulston Siefkin LLP    32 Corporate Woods, Suite 600    9225 Indian Creek
Parkway    Overland Park, Kansas 66210-2000    Attention: Issaku Yamaashi   
Telephone: (913) 253-2153    Facsimile: (866) 347-1477    Email:
iyamaashi@foulston.com

Notwithstanding the foregoing, any notices delivered by one party to the other
party under Article IV may be sent by facsimile and will be deemed given as of
the date and time shown on the confirmation slip generated by the sender’s
facsimile machine. Purchaser’s counsel may deliver any notice required or
otherwise permitted to be given by Purchaser hereunder with the same effect as
if given directly by Purchaser.

 

18



--------------------------------------------------------------------------------

ARTICLE XI

RISK OF LOSS

Section 11.01 Minor Damage. In the event of “minor” loss or damage, being
defined for the purpose of this Contract as damage to the Property such that the
Property could be repaired or restored, in the opinion of an architect mutually
acceptable to Seller and Purchaser (with any fees, costs or expenses pertaining
to such opinion to be borne equally by Purchaser and Seller), to a condition
substantially identical to that of the Property immediately prior to the event
of damage at a cost equal to or less than $250,000 and which would not permit
any tenant to terminate its Lease, neither Seller nor Purchaser shall have the
right to terminate this Contract as to the Property due to such damage but
Seller shall, at Seller’s option as expressed to Purchaser in writing, either
(a) reduce the Purchase Price by an amount equal to the cost to repair such
damage, or (b) repair and restore the damaged portion of the Property to a
condition substantially identical to that which existed immediately prior to the
occurrence of such damage and in either such event Seller shall retain all of
Seller’s right, title and interest to any claims and proceeds Seller may have
with respect to any casualty, rental loss and other insurance policies relating
to the Property. If Seller elects to repair and restore the damaged portion of
the Property, Seller shall act promptly and diligently to complete such repairs
in a good and workmanlike manner and shall complete such repairs prior to the
Closing Date if reasonably possible. If it is not reasonably possible to
complete such repairs prior to the Closing Date, the parties will nonetheless
proceed to the Closing, but Seller must give Purchaser a credit equal to the
remaining cost to complete such repairs.

Section 11.02 Major Damage. In the event of a “major” loss or damage (being
defined as any loss or damage which is not “minor” as defined hereinabove),
Purchaser shall have the option of terminating this Contract by written notice
to Seller, in which event Seller and Purchaser shall thereupon be released from
any and all liability hereunder. If Purchaser elects not to terminate this
Contract, Purchaser and Seller shall proceed with the Closing, provided Seller
shall assign all of Seller’s right, title and interest to any claims and
proceeds Seller may have with respect to any casualty, rental loss and other
insurance policies relating to the Property, and Purchaser shall receive a
credit against the Purchase Price in an amount equal to the aggregate amount of
any deductible(s) under the insurance policies assigned to Purchaser, together
with the uninsured portion of any such damage.

Section 11.03 Vendor and Purchaser Risk. Except as set forth in Section 11.01
and Section 11.02, Seller shall bear the full risk of loss until Closing. Upon
the Closing, full risk of loss with respect to the Property shall pass to
Purchaser.

Section 11.04 Condemnation. If before the Closing any condemnation or eminent
domain proceedings are threatened or initiated against all or any portion of the
Property and, in the reasonable opinion of Purchaser, such condemnation or
eminent domain proceedings would materially interfere with the current use of
the Property, then Purchaser may terminate this Contract upon written notice to
Seller and Seller and Purchaser shall thereupon be released from any and all
further liability hereunder. If

 

19



--------------------------------------------------------------------------------

Purchaser does not elect to terminate this Contract within ten (10) business
days after receipt of written notice of the commencement of any such
proceedings, or if, in the reasonable opinion of Purchaser, such condemnation or
eminent domain proceedings would not materially interfere with Seller’s current
use of the Property, Seller shall assign to Purchaser at the Closing all rights
and interest of Seller in and to any condemnation awards payable or to become
payable on account of such condemnation or eminent domain proceedings.

ARTICLE XII

MISCELLANEOUS

Section 12.01 Entire Agreement; Confidentiality. This Contract constitutes the
entire agreement between the parties hereto and supersedes any prior
understanding, letter of intent or written or oral agreements between the
parties concerning the Property.

Section 12.02 No Rule of Construction. This Contract has been drafted by both
Seller and Purchaser and no rule of construction shall be invoked against either
party with respect to the authorship hereof or of any of the documents to be
delivered by the respective parties at the Closing.

Section 12.03 Multiple Counterpart; Governing Law. This Contract may be executed
in multiple counterparts each of which shall be deemed an original but together
shall constitute one and the same instrument, and shall be construed and
interpreted under the laws of the State in which the Property is located
(without regard to conflicts of laws) and all obligations of the parties created
hereunder are performable in the City and County in which the Property is
located.

Section 12.04 Attorneys’ Fees. In the event of any litigation or other
proceeding brought by either party hereunder, the prevailing party shall be
entitled to recover its attorneys’ fees and costs of suit.

Section 12.05 Interpretation. This Contract shall, unless otherwise specified
herein, be subject to the following rules of interpretation: (a) the singular
includes the plural and the plural the singular; (b) words importing any gender
include the other genders; (c) references to persons or entities include their
permitted successors and assigns; (d) words and terms which include a number of
constituent parts, things or elements, including the terms Improvements,
Permitted Exceptions, Personal Property, Intangible Property and Property, shall
be construed as referring separately to each constituent part, thing or element
thereof, as well as to all of such constituent parts, things or elements as a
whole; (e) references to statutes are to be construed as including all rules and
regulations adopted pursuant to the statute referred to and all statutory
provisions consolidating, amending or replacing the statute referred to;
(f) references to agreements and other contractual instruments shall be deemed
to include all subsequent amendments thereto or changes therein entered into in
accordance with their respective terms; (g) the words “approve” or “consent” or
“agree” or derivations of said words or words of similar import mean, unless
otherwise expressly provided herein or therein, the prior approval,

 

20



--------------------------------------------------------------------------------

consent, or agreement in writing of the person holding the right to approve,
consent or agree with respect to the matter in question, and the words “require”
or “judgment” or “satisfy” or derivations of said words or words of similar
import mean the requirement, judgment or satisfaction of the person who may make
a requirement or exercise judgment or who must be satisfied, which approval,
consent, agreement, requirement, judgment or satisfaction shall, unless
otherwise expressly provided herein or therein, be in the sole and absolute
discretion of the person holding the right to approve, consent or agree or who
may make a requirement or judgment or who must be satisfied; (h) the words
“include” or “including” or words of similar import shall be deemed to be
followed by the words “without limitation”; (i) the words “hereto” or “hereby”
or “herein” or “hereof” or “hereunder,” or words of similar import, refer to
this Contract in its entirety; (j) references to sections, articles, paragraphs
or clauses are to the sections, articles, paragraphs or clauses of this
Contract; and (k) numberings and headings of sections, articles, paragraphs and
clauses are inserted as a matter of convenience only and shall not affect the
construction of this Contract. Seller acknowledges that Seller’s obligations
with respect to any covenant, indemnity, representation or warranty under this
Contract which expressly survives the Closing shall be considered a “liability”
for purposes of any member or other distribution limitation imposed under the
organizational laws applicable to Seller and/or its members, shareholders and
partners.

Section 12.06 Exhibits. The exhibits attached hereto shall be deemed to be an
integral part of this Contract.

Section 12.07 Modifications. This Contract cannot be changed orally, and no
executory agreement shall be effective to waive, change, modify or discharge it
in whole or in part unless such executory agreement is in writing and is signed
by the parties against whom enforcement of any waiver, change, modification or
discharge is sought. Any such modification need not be joined in by the Title
Company.

Section 12.08 Reporting Person. Purchaser and Seller hereby designate the Title
Company as the “reporting person” pursuant to the provisions of Section 6045(e)
of the Internal Revenue Code of 1986, as amended.

Section 12.09 Time of Essence. Time is of the essence to both Seller and
Purchaser in the performance of this Contract, and they have agreed that strict
compliance by both of them is required as to any date and/or time set out
herein, including, without limitation, the dates and times set forth in Article
IV of this Contract. If the final day of any period of time set out in any
provision of this Contract falls upon a Saturday, Sunday or a legal holiday
under the laws of the State in which the Property is located, then and in such
event, the time of such period shall be extended to the next day which is not a
Saturday, Sunday or legal holiday.

Section 12.10 Confidentiality. Purchaser and Seller shall hold, and shall cause
and their respective employees and representatives to hold, in strict
confidence, and Purchaser and Seller shall not disclose, and shall prohibit
their respective employees and representatives from disclosing, to any other
person without the prior written consent of the other party, (a) the terms of
this Contract and the Property, including the existing

 

21



--------------------------------------------------------------------------------

lease and sublease thereon, (b) any of the information in respect of the
Property delivered to or for the benefit of Purchaser whether by its employees
and representatives (“Purchaser’s Representatives”) or Seller or its respective
employees and representatives (“Seller’s Representatives”), and (c) the identity
of any direct or indirect owner of any beneficial interest in Seller or
Purchaser. Notwithstanding anything contained in this Contract to the contrary,
the parties obligations under clauses (a), (b) and (c) of the immediately
preceding sentence shall survive the Closing and not be merged therein.
Notwithstanding anything to the contrary hereinabove set forth, the parties may
disclose such information (i) on a need-to-know basis to its employees, agents,
consultants, members of professional firms serving it or potential lenders,
investors, consultants and brokers, on a confidential basis, such terms of the
Contract as are customarily disclosed to such parties in connection with similar
acquisitions, (ii) as may be required in order to comply with applicable laws,
rules or regulations or a court order or as may be required for any disclosure
or filing requirements of the Securities and Exchange Commission, the Securities
Act of 1933, as amended (the “Securities Act”), the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules promulgated thereunder or
any authority governing disclosure filings required by applicable law, rules or
regulations, including but not limited to the disclosure of any lease, including
any amendments, modifications, extensions or renewals thereto and any collateral
material used in connection with a public offering of securities by Purchaser or
(iii) to the extent that such information is a matter of public record. By
Seller’s execution of this Contract, Seller hereby confirms its agreement to
indemnify, defend and hold Purchaser free and harmless from and against any and
all problems, conditions, losses, costs, damages, claims, liabilities, expenses,
demands or obligations (including reasonable attorneys’ fees, expenses and
disbursements), of any kind or nature whatsoever, arising out of Seller’s breach
of this Section.

Section 12.11 SEC S-X 3-14 Audit. Seller acknowledges that Purchaser is, or may
elect to assign all of its right, title and interest in and to the Contract to a
company that is subject to the requirements of the Exchange Act and/or the
Securities Act (a “Registered Company”) promoted by the Purchaser or to an
affiliate of a Registered Company (a “Registered Company Affiliate”). In the
event Purchaser is a Registered Company or Purchaser’s assignee under the
Contract is a Registered Company or a Registered Company Affiliate, the
Registered Company will be required to make certain filings with the U.S.
Securities and Exchange Commission (“SEC”) required under SEC Rule 3-14 of
Regulation S-X (the “SEC Filings”) that relate to previous fiscal years for the
Property and/or the tenant and subtenant. To assist the Registered Company with
the preparation of the SEC Filings, Seller agrees to, and shall, provide
Purchaser and the Registered Company with financial information regarding the
Property and/or the tenant and any subtenant for the years requested by
Purchaser, the Registered Company, and/or Purchaser’s or the Registered
Company’s auditors. Such information may include, but is not limited to, bank
statements, operating statements, general ledgers, cash receipts schedules,
invoices for expenses and capital improvements, insurance documentation, and
accounts receivable aging related to the Property and/or the tenant and
subtenant (“SEC Filing Information”). Seller shall deliver the SEC Filing
Information requested by Purchaser, the Registered Company and/or Purchaser’s or
the Registered Company’s auditors prior to the expiration of the Review Period,
and Seller agrees to cooperate with

 

22



--------------------------------------------------------------------------------

Purchaser, the Registered Company and Purchaser’s or the Registered Company’s
auditors regarding any inquiries by Purchaser, the Registered Company and
Purchaser’s or the Registered Company’s auditors following receipt of such
information, including delivery by Seller of an executed representation letter
prior to Closing in form and substance requested by Purchaser’s or the
Registered Company’s auditors (“SEC Filings Letter”). A sample SEC Filings
Letter is attached to the Contract as Exhibit J; however, Purchaser’s and/or the
Registered Company’s auditors may require additions and/or revisions to such
letter following review of the SEC Filing Information provided by Seller. Seller
consents to the disclosure of the SEC Filing Information in any SEC Filings by
the Registered Company. Seller’s obligations under this Section 12.11 shall
survive the Closing and not be merged therein.

Section 12.12 Assignment. Purchaser shall have the right to assign all or any
portion of its rights and obligations under this Contract to (i) any entity
resulting from a merger or consolidation with Purchaser or any organization
purchasing substantially all of Purchaser’s assets, (ii) any entity succeeding
to substantially all of the business and assets of Purchaser, (iii) any
subsidiary, affiliate or parent of Purchaser, (iv) any entity controlling,
controlled by or under common control with Purchaser or (v) any entity resulting
from the reorganization of Purchaser outside of a bankruptcy reorganization. In
such event, Purchaser shall notify Seller of such transfer. For purposes of this
Contract, “control” shall mean the possession, direct or indirect, of the power
to direct or cause the direction of the management and policies of an entity,
whether through the ownership or voting securities, by contract, or otherwise.
Except as set forth above in this Section 12.12, Purchaser shall have no right
to assign this Contract or any of Purchaser’s rights or obligations hereunder
without the prior written consent of Seller. No assignment of this Contract by
Purchaser shall relieve the entity named as Purchaser herein from its
obligations hereunder.

Section 12.13 Independent Contract Consideration. Upon the Effective Date,
Purchaser shall deliver to Seller a check in the amount of Fifty Dollars ($50)
(the “Independent Contract Consideration”), which amount Seller and Purchaser
hereby acknowledge and agree has been bargained for and agreed to as
consideration for Seller’s execution and delivery of this Contract. The
Independent Contract Consideration is in addition to and independent of any
other consideration or payment provided for in this Contract, and is
nonrefundable in all events.

[SEE SIGNATURES ON THE FOLLOWING PAGES]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Contract has been executed by Purchaser and Seller as
of (but not necessarily on) the date and year first above written.

 

WITNESSES:   PURCHASER:  

CARTER VALIDUS PROPERTIES,

LLC, a Delaware limited liability company

/s/ Miles Callahan   By:/s/ Lisa Collado Print Name: Miles Callahan  
Print Name: Lisa Collado   Title: Vice President /s/ Elizabeth Fay   Print Name:
Elizabeth Fay     SELLER:  

CY-FAIR SURGICAL PROPERTIES,

LTD., a Texas limited partnership

  By: Cy Fair Outpatient Care Properties, /s/ Rebecca Andrews   L.L.C., its
general partner Print Name: Rebecca Andrews   /s/ John R. Foudray   By: /s/
Jeremy D. Tasset Print Name: John R. Foudray   Print Name: Jeremy D. Tasset  
Title: Secretary/Treasurer                

 

24



--------------------------------------------------------------------------------

TITLE COMPANY JOINDER

The Title Company joins herein in order to evidence its agreement to perform the
duties and obligations of the Title Company set forth herein and the
accompanying escrow instructions and to acknowledge receipt, as of the date set
forth below, of an original counterpart of this Contract signed by Seller and
Purchaser. The Title Company acknowledges that any demand made by Purchaser for
the return of the Earnest Money Deposit received on or before the last day of
the Review Period need not be joined in by Seller in order to be effective.

Date: June 5, 2014.

 

First American Title Insurance Company By:   /s/ Catherine M. Bartholomew

Name:   Catherine M. Bartholomew

Title:   Sr. National Paralegal

 

25



--------------------------------------------------------------------------------

SCHEDULE 3.03

LIST OF CERTAIN REVIEW ITEMS

TENANT INFORMATION

 

1. Rent Roll – Rent roll including square footage, lease term, base rent and
scheduled rent escalations.

 

2. Lease Documents – All leases, lease addendum, lease amendments, subleases,
commencement verification letters, and any other letter agreements related
thereto.

 

3. Recent Leasing Activity – Copies of any and all proposals or letters of
intent submitted to or received from existing or prospective tenants within the
past six months.

 

4. Tenant Financial Statements, if any

OPERATING INFORMATION

 

5. Historical Operating Statements – Three (3) years historical operating
statements. Current YTD monthly operating statements.

 

6. Operating Budget – Current year’s operating and capital budget(s).

 

7. Service Contracts – Copies of all service, maintenance, leasing, management,
and other contracts or agreements to be assumed by Buyer at closing.

 

8. Tax Bills – Three (3) years historical real estate tax bills.

BUILDING INFORMATION

 

9. Property Condition Reports – All third party reports in Seller’s possession
accessing the physical and structural condition of the Property and Property
components including, without limitation: Soils, Engineering, Structural,
Seismographic, Geotechnical, Mechanical, Roof, Environmental, Fire/Life/Safety,
Air Quality Investigations; and ADA reports.

 

10. Survey – Most recent property survey, including, but not limited to, an
ALTA/ACSM property survey, which must be recertified to Purchaser and the Title
Company, at Seller’s sole cost and expense, and which must not be more than
thirty (30) days old.

 

Schedule 3.03 - 1



--------------------------------------------------------------------------------

11. Building Plans – Comprehensive set of “As-Built” plans including all
specialty plan subsets: Architectural, Structural, Mechanical, Plumbing,
Electrical, Roof, and Landscape plans.

 

12. Active T.I. Plans – Comprehensive set of plans, specifications, construction
contracts, and agreements for all tenant improvement or other construction
projects currently underway or committed to at the Property.

 

13. Certificates of Occupancy – Copies of certificates of occupancy for the
building shell(s) and all demised tenant spaces.

 

14. Operating Permits, Licenses & Certifications – Copies of all licenses,
permits, certifications, and other authorizations required for onsite operations
including, without limitation, Sprinkler Certification(s), Fire Alarm
Certification(s), Elevator Permits, Boiler Permit(s), Generator Permit(s),
Infra-red Electrical Test(s), Fire Pump Permit(s), UST Permit(s), Back-Flow
Certification(s); Swing Stage License(s), etc.

 

15. Elevator & HVAC Maintenance Logs – Two (2) years historical periodic
Elevator & HVAC maintenance reports, including comprehensive inventory of all
mechanical systems units stating manufacturer, make/model, capacity, age,
condition, and estimated remaining useful life.

 

16. Warranties & Guaranties – All active warranties and guaranties for products
installed and workmanship performed on the project.

 

17. Personal Property – Inventory of personal property to be transferred to
Buyer.

 

18. All zoning and land use information.

 

19. All tenant and market analysis, appraisals, tax returns for Seller and the
guarantor of the Lease.

MISCELLANEOUS OTHER INFORMATION

 

20. Title – All Title Reports (including copies of all documents noted as
exceptions to title coverage), title policies and title commitments.

 

21. Violations – Copies of any notices of violations from any agency or entity
having public or private jurisdiction over the Property.

 

22. Litigation – List of all litigation pending against the Property or the
Seller relating to the Property.

 

23. Insurance Documents – Current certificate of property insurance and
certificate of liability insurance.

 

Schedule 3.03 - 2



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

 

A - 1



--------------------------------------------------------------------------------

EXHIBIT B

SPECIAL WARRANTY DEED

[To be conformed to the laws of where the Property is located.]

This instrument prepared by or under the supervision of

(and after recording should be returned to):

Name:

                  , Esquire

Address:

                                                                   
                                       (Space Reserved for Clerk of Court)

 

 

 

Parcel I.D. No.

SPECIAL WARRANTY DEED

THIS SPECIAL WARRANTY DEED is made and entered into as of the              day
of                     , 20    by                     , a                     
(“Grantor”), whose mailing address is             ,             ,             ,
            , to             , a             (“Grantee”), whose taxpayer
identification number is                      and whose mailing address
is                        . Wherever used herein, the terms “Grantor” and
“Grantee” shall include all of the parties to this instrument and their
successors and assigns.

W I T N E S S E T H:

GRANTOR, for and in consideration of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, has granted, bargained and sold, and by these presents does hereby
grant, bargain and sell to Grantee and Grantee’s heirs, successors and assigns
forever, the following described land situate and being in             County,
            (the “Property”), to wit:

SEE EXHIBIT “A” ATTACHED HERETO AND MADE A PART HEREOF

TOGETHER WITH all the tenements, hereditaments and appurtenances thereunto
belonging or in anywise appertaining.

THIS CONVEYANCE is subject to those matters set forth on Exhibit “B” attached
hereto and made a part hereof.

TO HAVE and to hold the same in fee simple forever.

 

B - 1



--------------------------------------------------------------------------------

GRANTOR hereby covenants with Grantee that it is lawfully seized of the Property
in fee simple, that it has good right and lawful authority to sell and convey
the Property, that it hereby fully warrants the title to the Property and will
defend the same against the lawful claims of all persons claiming by, through or
under Grantor, but no others.

IN WITNESS WHEREOF, Grantor has hereunto set its hand and seal as of the day and
year first above written.

 

WITNESSES:      

 

  , a        

 

    By:  

 

  Print Name:  

 

    Print Name:  

 

      Title:  

 

 

 

        Print Name:  

 

      [CORPORATE SEAL]         Address:  

 

         

 

         

 

  STATE OF  

 

  )           ) ss:       COUNTY OF  

 

  )      

The foregoing instrument was acknowledged before me this              day of
                    , 20     by                    , as                      of
             corporation, on behalf of the corporation. They/he/she are/is
personally known to me or produced              as identification.

 

[Notarial Seal]      

 

          Notary Public, State of                                        
                      Print Name:                                        
                                        My Commission
Expires:                                                  

 

 

B - 2



--------------------------------------------------------------------------------

EXHIBIT A

To Special Warranty Deed

PROPERTY DESCRIPTION

 

B - 3



--------------------------------------------------------------------------------

EXHIBIT C

BLANKET CONVEYANCE, BILL OF SALE AND ASSIGNMENT

 

THE STATE OF                                §        §      KNOW ALL MEN BY
THESE PRESENTS: COUNTY OF                                    §     

That concurrently with the execution and delivery hereof,                     ,
a                      (“Assignor”), is conveying to CARTER VALIDUS PROPERTIES,
LLC, a Delaware limited liability company (“Assignee”), by Special Warranty Deed
(the “Deed”), those certain tracts of land more particularly described on
Exhibit A attached to the Deed and made a part thereof for all purposes (the
“Property”). Unless otherwise defined herein, all initially capitalized terms
shall have the respective meanings ascribed to such terms in that certain
Purchase Agreement dated                     , 20    , by and between Assignor
and                      with respect to the conveyance of the Property.

It is the desire of Assignor hereby to assign, transfer and convey to Assignee,
subject, however, to those certain matters more particularly described on
Exhibit B attached to the Deed thereto and made a part thereof for all purposes
(collectively, the “Permitted Encumbrances”), all Improvements, Personal
Property, and Intangible Property, including, without limitation, those items
more particularly described on Exhibit A attached hereto and made a part hereof
for all purposes (collectively, the “Assigned Properties”); provided, however,
the Assigned Properties shall not be deemed to include, Assignee shall have no
liability under, and Assignor shall remain solely liable and responsible for,
the contracts and other matters set forth on Exhibit B attached hereto and made
a part hereof for all purposes (collectively, the “Non-Assigned Properties”).

NOW, THEREFORE, in consideration of the receipt of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, in hand paid by Assignee to
Assignor, the receipt and sufficiency of which are hereby acknowledged and
confessed by Assignor, Assignor does hereby BARGAIN, ASSIGN, TRANSFER, SET OVER,
CONVEY and DELIVER to Assignee, its successors, legal representatives and
assigns, subject to the Permitted Encumbrances, all of the Assigned Properties.

TO HAVE AND TO HOLD the Assigned Properties, together with any and all rights
and appurtenance thereto in anywise belonging to Assignor unto Assignee, its
successors and assigns FOREVER, and Assignor does hereby bind itself and its
successors to WARRANT AND FOREVER DEFEND all and singular the Assigned
Properties, subject to the Permitted Encumbrances, unto Assignee, its successors
and assigns, against every person lawfully claiming or to claim the same or any
part thereof by, through or under Assignor, but not otherwise. Assignee, by its
acceptance hereof, hereby assumes all obligations of Assignor arising with
respect to the Assigned Properties from and after the date hereof, but not
otherwise.

 

C - 1



--------------------------------------------------------------------------------

Assignor indemnifies Assignee from any claims applicable to the Assigned
Properties with respect to the period prior to the date hereof. Assignee
indemnifies Assignor from any claims applicable to the Assigned Properties with
respect to the period from and after the date hereof.

IN WITNESS WHEREOF, Assignor has executed this instrument as of (but not
necessarily on this              day of                     , 20    .

 

WITNESSES:      ASSIGNOR:                                                      ,
a                              By:                                          
                                                       
                                                                               
                            Print Name:
                                                                               
   Print Name:                                          
                                             Title:
                                         
                                                    
                                                                               
                               Print Name:
                                         
                                                          ASSIGNEE:        

CARTER VALIDUS PROPERTIES,

LLC, a Delaware limited liability company

        By:                                          
                                                       
                                                                               
                            Print Name:
                                                                               
   Print Name:                                          
                                             Title:
                                         
                                                    
                                                                               
                               Print Name:
                                         
                                               

 

C - 2



--------------------------------------------------------------------------------

EXHIBIT D

ASSIGNMENT AND ASSUMPTION OF LEASES

 

THE STATE OF                                §        §      KNOW ALL MEN BY
THESE PRESENTS: COUNTY OF                                    §     

THAT,                                          , a                      limited
liability company (“Assignor”) hereby transfers, assigns and sets over unto
CARTER VALIDUS PROPERTIES, LLC, a Delaware limited liability company
(“Assignee”), any and all leases (the “Leases”) with tenants demising space in
the premises (the “Premises”) described in Exhibit A attached hereto and made a
part hereof for all purposes, and the Leases, together with all amendments
thereto and modifications thereof, are more particularly described on the rent
roll attached hereto as Exhibit B and made a part hereof for all purposes.

TO HAVE AND TO HOLD the Leases, together with any and all security deposits,
prepaid rents, rights and appurtenances thereto in anywise belonging to Assignor
unto Assignee, its successors, legal representatives and assigns FOREVER, and
Assignor does hereby bind itself and its successors and assigns to WARRANT AND
FOREVER DEFEND all and singular the ownership of the landlord’s interest in the
Leases unto Assignee, its successors, and assigns, against every person
whomsoever lawfully claiming or to claim the same or any part thereof by,
through or under Assignor, but not otherwise.

Assignor indemnifies and agrees to hold Assignee harmless from and against any
loss, cost, damage or expense incurred by Assignee and arising from or in
connection with any liabilities or obligations of the landlord under the Leases
(including specifically, without limitation, the liabilities and obligations of
the landlord under the Leases with respect to security deposits) attributable to
the period prior to the date hereof and Assignor shall be solely liable for such
liabilities and obligations.

Assignee, by its acceptance hereof, agrees to assume and indemnify and hold
Assignor harmless from and against all liabilities and obligations of the
landlord under the Leases (including specifically, without limitation, the
liabilities and obligations of the landlord under the Leases with respect to
security deposits, the receipt of which Assignee acknowledges was made by credit
to Assignee to the extent shown on the closing statement for Assignee’s
acquisition of the Premises) to the extent same arise or are otherwise
attributable to the period from and after the date hereof, but not otherwise;
provided, however, (a) Assignee shall have no liability to indemnify and hold
Assignor harmless from and against any liability or obligation arising under the
Leases prior to the date hereof even though same may be subject to a claim
brought after the date hereof; and (b) Assignee shall have no liability for the
payment of any tenant finish costs or leasing commissions attributable to any of
the Leases (including any commissions payable in

 

D - 1



--------------------------------------------------------------------------------

connection with any renewal or expansion thereof) except as and to the extent
expressly set forth on Exhibit C attached hereto and made a part hereof for all
purposes, but not otherwise.

IN WITNESS WHEREOF, Assignor has executed this instrument as of (but not
necessarily on) this              day of                     , 20    .

 

WITNESSES:      ASSIGNOR:                                                      ,
a                              By:                                          
                                                       
                                                                               
                            Print Name:
                                                                               
   Print Name:                                          
                                             Title:
                                         
                                                    
                                                                               
                               Print Name:
                                         
                                                          ASSIGNEE:        

CARTER VALIDUS PROPERTIES,

LLC, a Delaware limited liability company

        By:                                          
                                                       
                                                                               
                            Print Name:
                                                                               
   Print Name:                                          
                                             Title:
                                         
                                                    
                                                                               
                               Print Name:
                                         
                                               

 

D - 2



--------------------------------------------------------------------------------

EXHIBIT E

FIRPTA AFFIDAVIT

 

THE STATE OF                                §        §      KNOW ALL MEN BY
THESE PRESENTS: COUNTY OF                                    §     

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform                                  (“Transferee”) that withholding of
tax is not required upon the disposition of a U.S. real property interest by
                             “Transferor”), Transferor hereby certifies the
following:

 

  1. Transferor is not a foreign corporation, foreign partnership, foreign trust
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

 

  2. Transferor’s U.S. employer identification number is:                     ;

 

  3. Transferor is not a “disregarded entity” as defined in IRS Regulation
1.1445-2(b)(iii); and

 

  4. Transferor’s office address is                                         .

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have authority to sign this document.

EXECUTED as of (but not necessarily on) this         day of             ,
20    .

 

TRANSFEROR:                                       
             , a                                                     
By:                                     
                                                                  
Name:                                     
                                                             
Title:                                     
                                                               

 

E-1



--------------------------------------------------------------------------------

SWORN TO AND SUBSCRIBED BEFORE ME this              day of                     ,
20    .

 

[Notarial Seal]                                        
                                                                     Notary
Public, State of                                                                
   Print Name:                                          
                                          My Commission Expires:
                                                           

 

E - 2



--------------------------------------------------------------------------------

EXHIBIT F

TENANT ESTOPPEL CERTIFICATE

 

TENANT:  

 

   PROJECT:  

 

  

TENANT ESTOPPEL CERTIFICATE

 

To:   KeyBank National Association, as Agent, its successors and assigns (the
“Lender”) and                                              , a
                                     (“Landlord”)   Re:   
                                                 , dated                     ,
by and between Landlord and                                          
           , a                              (“Tenant”) for space in the building
located at                                               and commonly referred
to as “                                    ” (the “Project”)

Ladies and Gentlemen:

The undersigned, as tenant (“Tenant”), hereby states and declares as follows:

 

1. Tenant is the lessee under that certain lease (the “Original Lease”)
pertaining to the Project which is dated                                 .

 

2. The name of the current Landlord is:
                                                             , a
                                                             .

 

3. The Lease (as defined below) is for the following portion of the Project
(collectively, the “Demised Premises”):
                                                             .

 

4. The Original Lease has not been modified or amended except by the following
documents (the Original Lease, as amended, shall hereinafter be referred to as
the “Lease”):

 

—   

 

—   

 

—   

 

 

5. The commencement date of the Lease occurred on
                                . The Lease Term shall expire
                                                 , unless sooner terminated in
accordance with the terms of the Lease. Tenant has no option to renew or extend
the term of the Lease, except as follows (if none, so state):
                            .

 

F - 1



--------------------------------------------------------------------------------

6. The Lease contains the entire agreement of Landlord and Tenant with respect
to the Demised Premises, and is in full force and effect.

 

7. As of the date hereof, Tenant is occupying the Demised Premises and is paying
rent on a current basis under the Lease.

 

  (a) The minimum monthly or base rent currently being paid by Tenant for the
Demised Premises pursuant to the terms of the Lease is                         
per month

 

  (b) Common area maintenance, taxes, insurance and other charges (collectively,
the “Reimbursables”) due under the Lease have been paid through
                            , 20        .

 

8. Tenant has accepted possession of the Demised Premises, and all items with
respect to the Demised Premises to be performed by Landlord have been completed,
including, but not limited to, completion of construction thereof (and all other
improvements required under the Lease) in accordance with the terms of the
Lease. Landlord has paid in full any required contribution towards work to be
performed by Tenant, if any, under the Lease, except as follows (if none, so
state):                                         .

 

9. The Demised Premises shall be expanded by the addition of the following space
on the dates hereinafter indicated (if none, so state):
                                                     .

 

10. No default or event that with the passage of time or notice would constitute
a default (hereinafter collectively a “Default”) on the part of Tenant exists
under the Lease in the performance of the terms, covenants and conditions of the
Lease required to be performed on the part of Tenant.

 

11. To the best of Tenant’s knowledge, no Default on the part of Landlord exists
under the Lease in the performance of the terms, covenants and conditions of the
Lease required to be performed on the part of Landlord.

 

12. Tenant has no option or right to purchase all or any part of the Project.

 

13. Tenant has not assigned, sublet, transferred, hypothecated or otherwise
disposed of its interest in the Lease and/or the Demised Premises, or any part
thereof.

 

14. Neither the Lease nor any obligations of Tenant thereunder have been
guaranteed by any person or entity, except as follows (if none, so state):
                                             .

 

F - 2



--------------------------------------------------------------------------------

15. No hazardous substances are being generated, used, handled, stored or
disposed of by Tenant on the Demised Premises or on the Project in violation of
any applicable laws, rules or regulations or the terms of the Lease.

 

16. No rentals are accrued and unpaid under the Lease, except for Reimbursables,
if any, which are not yet due and payable.

 

17. No prepayments of rentals due under the Lease have been made for more than
one month in advance. No security or similar deposit has been made under the
Lease, except for the sum of $             which has been deposited by Tenant
with Landlord pursuant to the terms of the Lease.

 

18. As of the date hereof, Tenant has no defense as to its obligations under the
Lease and asserts no setoff, claim or counterclaim against Landlord.

 

19. Tenant has not received notice of any assignment, hypothecation, mortgage or
pledge of Landlord’s interest in the Lease or the rents or other amounts payable
thereunder, except as follows (if none, so
state):                                                         .

 

20. The undersigned is authorized to execute this Tenant Estoppel Certificate on
behalf of Tenant.

 

21. This Tenant Estoppel Certificate may be executed in any number of separate
counterparts, each of which shall be deemed an original, but all of which,
collectively and separately, shall constitute one and the same instrument.

 

Very truly yours,   TENANT:  

 

  , a  

 

By:  

 

Name:  

 

Its:  

 

Dated:  

 

[INSERT APPROPRIATE NOTARY / ACKNOWLEDGMENT]

 

F - 3



--------------------------------------------------------------------------------

EXHIBIT G

TENANT NOTIFICATION LETTER

                         , 20    

[Name and Address of Tenant]

 

Re:           

 

           

 

        

Dear Tenant:

Please be advised that:

1.                                          (“Purchaser”) has purchased the
captioned property (the “Property”) from
                                         (“Seller”).

2. In connection with such purchase, Seller has transferred your security
deposit in the amount of $                 (the “Security Deposit”) to
Purchaser. Purchaser specifically acknowledges the receipt of and sole
responsibility for the return of the Security Deposit.

3. All rental and other payments that become due subsequent to the date hereof
should be payable to Purchaser and should be delivered to the following address:

 

  c/o                                                                         

 

   

 

    Attention:                                                           

4. Copies of any notices to landlord under your lease should be delivered to the
following address:

 

 

 

   

 

   

 

    Attention:                                                           

[Signature page follows.]

 

G - 1



--------------------------------------------------------------------------------

WITNESSES:      PURCHASER:       

                                                 , a

                                 

       By:                                     
                                                           
                                                                                
                               Print Name:                                   
                                               
Print Name:                                   
                                                        
Title:                                    
                                                         
                                                                                
                                 Print Name:                                   
                                                                SELLER:       
                                                     , a       
                                                                         
                                                                        
By:                                     
                                                           
Print Name:                                   
                                                        
Print Name:                                   
                                                    
Title:                                    
                                                         
                                                                                
                                 Print Name:                                   
                                                          

 

G - 2



--------------------------------------------------------------------------------

EXHIBIT H

DISCLOSURE SCHEDULE

Seller discloses the following items with regards to its representations,
warranties and covenants set forth in Article IX of this Contract.

[TO BE COMPLETED BY SELLER, AS APPROPRIATE]

SELLER AGREES THAT ATTACHMENT OF THIS SCHEDULE TO THIS CONTRACT DOES NOT
INDICATE PURCHASER’S ACCEPTANCE OF THE ABOVE ITEMS NOR MODIFY OR OTHERWISE WAIVE
ANY OF PURCHASER’S RIGHTS UNDER THIS CONTRACT, INCLUDING PURCHASER’S RIGHT, FOR
ANY OR NO REASON, TO TERMINATE THIS CONTRACT DURING THE REVIEW PERIOD.

 

H - 1



--------------------------------------------------------------------------------

EXHIBIT I

DECLARATION ESTOPPEL CERTIFICATE

 

THE STATE OF                                §        §      KNOW ALL MEN BY
THESE

PRESENTS:

COUNTY OF                                  

  §     

THIS DECLARATION ESTOPPEL CERTIFICATE (this “Certificate”) has been executed
this          day of                         , 20    , by
                                         (“Owner”) and
                                                              ARCHITECTURAL
CONTROL COMMITTEE (the “Committee”) to and for the benefit of
                                         (“Carter”). Owner and Committee are
collectively referred to as “Declarant” and Carter and its successors and
assigns are collectively referred to as “Beneficiary”.

R E C I T A L S:

A. Beneficiary has now or will soon hereafter acquire fee title to that certain
project located at                                  (the “Property”). The
current Owner of the Property is              (“Seller”).

B. Reference is made to that certain [Declaration of Covenants and Restrictions]
dated                             ,                 , recorded under File No.
                        ,              County,                     , as amended
by instruments dated                         ,             , recorded under
                            ,                             ,                 ,
recorded under                          and                      and
                                ,                  under
                                 (such instrument, as so amended and assigned,
is hereinafter referred to as the “Declaration”). Unless otherwise defined
herein, all initially capitalized terms have the respective meanings assigned to
such terms in the Declaration.

C. As a condition to Beneficiary’s acquisition of the Property, Beneficiary has
requested and Declarant has agreed to deliver this Certificate with respect to
certain matters covered under the Declaration. Beneficiary would not have agreed
to acquire the Property in the absence of this Certificate.

In consideration of the recitals set forth above, Declarant hereby certifies to
Beneficiary, and otherwise consents and approves, the following:

ARTICLE I

DECLARATION MATTERS

Section 1.01 Declaration. The Declaration is currently in full force and effect
and has not, except as noted above, been modified or otherwise amended. The

 

I - 1



--------------------------------------------------------------------------------

Declaration does not contain any reacquisition or similar options. Seller has
not defaulted under, nor otherwise violated the terms set forth in, the
Declaration. The current members of the Committee are:

 

  

 

    

 

    

 

  .

Section 1.02 Assessments. All general and special assessments or other payments
due with respect to the Property have been paid in full and no amounts are
currently due and owing. No default assessments have been levied against the
Property nor have any assessment or similar liens been filed against the
Property. The general assessments and the special assessments levied and
expected to be levied under the Declaration for the                  and
                 calendar years in the aggregate and the portion thereof
allocable to the Property are as follows:

 

     Aggregate           Property Share    General     
$                    -20                   $                    -20             
   Special      $                    -20                  
$                    -20                

Section 1.03 Improvements. Declarant has reviewed and approved all information,
if any, concerning the improvements located upon the Property (collectively, the
Improvements”) which is required to be submitted to Declarant for approval under
the Declaration. All Improvements have been constructed and are otherwise in
full compliance with the Declaration. The current use and operation of the
Property does not violate the Declaration and the Property satisfies (or has
been granted a permitted variance from) all setback, parking, outside storage,
landscaping, signage, screening and other construction requirements set forth in
the Declaration.

Section 1.04 Notice. Effective upon Declarant’s receipt of written notice of
Beneficiary’s acquisition of the Property, (a) Beneficiary will be entitled to
all voting and other benefits under the Declaration with respect to the
Property; and (b) all notices, demands or other written communication delivered
by Declarant under the Declaration or any other instrument applicable thereto,
must be delivered to Beneficiary in the manner set forth therein to the
following address (or such other or further addresses as Beneficiary may
hereafter designate):

 

                                        
                                                
                                                                               
                                            
                                                
Attention:                                                                  

 

I - 2



--------------------------------------------------------------------------------

ARTICLE II

MISCELLANEOUS

Section 2.01 Authority. All approvals and other actions required to authorize
Declarant’s execution of this Certificate have been received or otherwise taken.

Section 2.02 Reliance. Declarant acknowledges that Beneficiary has the right to
rely and will rely upon this Certificate in connection with Beneficiary’s
acquisition of the Property.

IN WITNESS WHEREOF, this Certificate has been executed as of (but not
necessarily on) the date and year first above written.

 

OWNER:                                       
                                                                      
By:                                     
                                                                  Print
Name:                                        
                                                
Title:                                     
                                                               COMMITTEE:
                                                                                
                             ARCHITECTURAL CONTROL COMMITTEE
By:                                     
                                                                  Print
Name:                                        
                                                
Title:                                     
                                                              

 

I - 3



--------------------------------------------------------------------------------

THE STATE OF                                §        §      COUNTY OF
                                   §     

This instrument was acknowledged before me on this              day of
                    , 20    , by                                     , a
                                     of
                                                 , as managing partner of
                                                 , a
                                                 , on behalf of such entity.

 

[Notarial Seal]                                         
                                                                Notary Public,
State of                                                      Print Name:
                                                                                
My Commission Expires:                                                        

 

THE STATE OF                                §        §      COUNTY OF
                                   §     

This instrument was acknowledged before me on this              day of
                    , 20    , by                                          
       , a member of the                                          Architectural
Control Committee, on behalf of such entity.

 

[Notarial Seal]                                         
                                                                Notary Public,
State of                                                      Print Name:
                                                                                
My Commission Expires:                                                        

 

I - 4



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF SEC S-X 3-14 LETTER

We are providing this letter in connection with your audit of the historical
statement of certain revenues and certain expenses of [            ], located at
[            ] (the “Property”) for the purpose of expressing an opinion as to
whether the historical statement presents fairly, in all material respects,
certain revenues and certain expenses for the year ended December 31, 20[    ]
of the Property on the basis of cash receipts and disbursements, which is a
comprehensive basis of accounting other than accounting principles generally
accepted in the United States of America. We confirm that we are responsible for
the following:

a. The fair presentation in the historical statement of certain revenues and
certain expenses on the basis of cash receipts and disbursements, which is a
comprehensive basis of accounting other than accounting principles generally
accepted in the United States of America.

b. The design and implementation of programs and controls to prevent and detect
fraud.

We confirm, to the best of our knowledge and belief, the following
representations made to you during your audit.

i. The financial statements referred to above are fairly presented on the basis
of cash receipts and disbursements, which is a comprehensive basis of accounting
other than accounting principles generally accepted in the United States of
America.

ii. We have made available to you all financial records and related data.

iii. We have no knowledge of any fraud or suspected fraud affecting the Property
involving (1) management, (2) employees or (3) others where the fraud could have
a material effect on the financial statements.

iv. We have no knowledge of any allegations of fraud or suspected fraud
affecting the Property received in communications from employees, former
employees, analysts, regulators, short sellers, or others.

v. There are no unasserted claims or assessments that legal counsel has advised
us are probable of assertion and must be disclosed in accordance with Statement
of Financial Accounting Standards No. 5, Accounting for Contingencies.

vi. Related-party transactions have been appropriately identified, properly
recorded, and disclosed in the financial statements.

vii. No events have occurred subsequent to December 31, 20[ ] that require
consideration as adjustments to or disclosures in the financial statements.

 

 

    

 

   (CEO Signature and Title)      (CFO Signature and Title)   

 

J - 1



--------------------------------------------------------------------------------

EXHIBIT K

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

After Recording Return to:

William F. Timmons, Esq.

McKenna Long & Aldridge LLP

303 Peachtree Street, Suite 5300

Atlanta, Georgia 30308

 

 

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 

Grantor #1 (Landlord):   

 

Grantor #2 (Tenant):   

 

Grantee (Lender):    KEYBANK NATIONAL ASSOCIATION, AS AGENT Abbreviated Legal
Description:   

 

   Official Legal Description on Exhibit A Assessor’s Tax Parcel ID #   

 

Reference No.    N/A

 

K-1



--------------------------------------------------------------------------------

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the “Agreement”)
is made as of the              day of                                     ,
20    by and between:

KEYBANK NATIONAL ASSOCIATION,

a national banking association, as Agent

having an address at

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

(“Lender”),

and

 

                                         

having an address at

                                         

                                         

                                         

                                         

(“Tenant”).

RECITALS:

A. Tenant is the holder of a leasehold estate in a portion of those certain
premises located in the City of                             , County of
                                , State of                             , and
more particularly described on Exhibit “A” attached hereto and made a part
hereof (the “Property”) under and pursuant to the provisions of a certain lease
dated                             , between                             , a
                                , as landlord, and
                                , as tenant (the “Lease”); and

B.                                                       is the current owner in
fee simple of the Property and the landlord under the Lease (“Landlord”); and

C. Lender is the agent for lenders which have made a loan or are about to make a
loan to Carter/Validus Operating Partnership, LP, a Delaware limited
partnership, as borrower (“Borrower”) evidenced or to be evidenced by one or
more promissory notes made by Borrower to the order of such lenders (as amended,
restated, replaced, consolidated, supplemented or otherwise modified from time
to time, collectively, the “Note”) and secured or to be secured by that certain
Mortgage/Deed to Secure Debt/Deed of Trust and Security Agreement (as the same
may be modified, amended or restated from time to time, the “Security
Instrument”) and that certain Assignment of Leases and Rents (as the same may be
modified, amended or restated from time to time, the “Assignment of Rents”)
granted by Landlord to or for the benefit of Lender and encumbering the
Property; and

D. Tenant has agreed to subordinate the Lease to the Security Instrument and to
the lien thereof and Lender has agreed to grant non-disturbance to Tenant under
the Lease on the terms and conditions hereinafter set forth.

 

K-2



--------------------------------------------------------------------------------

AGREEMENT:

For good and valuable consideration, Tenant and Lender agree as follows:

1. SUBORDINATION. The Lease and all of the terms, covenants and provisions
thereof and all rights, remedies and options of Tenant thereunder are and shall
at all times continue to be subject and subordinate in all respects to the
terms, covenants and provisions of the Security Instrument and to the lien
thereof, including without limitation, all renewals, increases, modifications,
spreaders, consolidations, replacements and extensions thereof and to all sums
secured thereby and advances made thereunder with the same force and effect as
if the Security Instrument had been executed, delivered and recorded prior to
the execution and delivery of the Lease.

2. NON-DISTURBANCE. If any action or proceeding is commenced by Lender for the
foreclosure of the Security Instrument or the sale of the Property, Tenant shall
not be named as a party therein unless such joinder shall be required by law,
provided, however, such joinder shall not result in the termination of the Lease
or disturb the Tenant’s possession or use of the premises demised thereunder,
and the sale of the Property in any such action or proceeding and the exercise
by Lender of any of its other rights under the Note or the Security Instrument
shall be made subject to all rights of Tenant under the Lease, provided that at
the time of the commencement of any such action or proceeding or at the time of
any such sale or exercise of any such other rights Tenant shall not be in
default under any of the terms, covenants or conditions of the Lease or of this
Agreement on Tenant’s part to be observed or performed beyond any applicable
notice or grace period.

3. ATTORNMENT. If Lender or any other subsequent purchaser of the Property shall
become the owner of the Property by reason of the foreclosure of the Security
Instrument or the acceptance of a deed or assignment in lieu of foreclosure or
by reason of any other enforcement of the Security Instrument (Lender or such
other purchaser being hereinafter referred as “Purchaser”), and the conditions
set forth in Section 2 above have been met at the time Purchaser becomes owner
of the Property, the Lease shall not be terminated or affected thereby but shall
continue in full force and effect as a direct lease between Purchaser and Tenant
upon all of the terms, covenants and conditions set forth in the Lease and in
that event, Tenant agrees to attorn to Purchaser and Purchaser by virtue of such
acquisition of the Property shall be deemed to have agreed to accept such
attornment, whereupon, subject to the observance and performance by Tenant of
all the terms, covenants and conditions of the Lease on the part of Tenant to be
observed and performed, Purchaser shall recognize the leasehold estate of Tenant
under all of the terms, covenants and conditions of the Lease for the remaining
balance of the term with the same force and effect as if Purchaser were the
lessor under the Lease subject to the terms of Section 4 of this Agreement;
provided, however, that Purchaser shall not be:

(a) liable for any past act, omission, neglect, default or breach of
representation or warranty of any prior landlord (any such prior landlord,
including Landlord and any successor landlord, being hereinafter referred to as
a “Prior Landlord”), provided that so long as Purchaser has received written
notice and a reasonable opportunity to cure, the foregoing shall not limit
Purchaser’s obligations under the Lease to correct any conditions that
(i) existed as of the date Purchaser became the owner of the Property, and
(ii) violate Purchaser’s obligations under the Lease; provided further, however,
that the foregoing shall not obligate Purchaser for any damages arising from
such past act, omission, neglect, default or breach of representation or
warranty of any Prior Landlord;

 

K-3



--------------------------------------------------------------------------------

(b) subject to any offsets, defenses, abatements or counterclaims which shall
have accrued in favor of Tenant against any Prior Landlord prior to the date
upon which Purchaser shall become the owner of the Property;

(c) liable for the return of rental security deposits, if any, paid by Tenant to
any Prior Landlord in accordance with the Lease unless such sums are actually
received by Purchaser;

(d) bound by any obligation which may appear in the Lease to perform any
improvement work to the Property;

(e) bound by any obligation which may appear in the Lease to pay any sum of
money to Tenant;

(f) bound by any payment of rents, additional rents or other sums which Tenant
may have paid more than one (1) month in advance to any Prior Landlord unless
(i) such sums are actually received by Purchaser or (ii) such prepayment shall
have been expressly approved of by Purchaser;

(g) bound by any agreement terminating or amending or modifying the rent, term,
commencement date or other material term of the Lease, or any voluntary
surrender of the premises demised under the Lease, made without Lender’s or
Purchaser’s prior written consent prior to the time Purchaser succeeded to
Landlord’s interest; or

(h) responsible for the making of repairs in or to the Property in the case of
damage or destruction to the Property or any part thereof due to fire or other
casualty or by reason of condemnation unless Purchaser is obligated under the
Lease to make such repairs and Purchaser receives insurance proceeds or
condemnation awards sufficient to finance the completion of such repairs.

In the event that any liability of Purchaser does arise pursuant to this
Agreement, such liability shall be limited and restricted to Purchaser’s
interest in the Property and shall in no event exceed such interest.

4. NOTICE TO TENANT. After notice is given to Tenant by Lender that an Event of
Default (as defined in the Security Instrument) exists under the Security
Instrument and that the rentals under the Lease should be paid to Lender
pursuant to the terms of the Assignment of Rents, Tenant shall thereafter pay to
Lender or as directed by the Lender, all rentals and all other monies due or to
become due to Landlord under the Lease and Landlord hereby expressly authorizes
Tenant to make such payments to Lender and hereby releases and discharges Tenant
from any liability to Landlord on account of any such payments.

5. NOTICE TO LENDER AND RIGHT TO CURE. Tenant agrees to simultaneously notify
Lender by certified mail, return receipt requested, with postage prepaid, of any
default on the part of Landlord under the Lease which would entitle Tenant to
cancel or terminate the Lease or abate or reduce the rent payable thereunder,
and Tenant further agrees

 

K-4



--------------------------------------------------------------------------------

that, notwithstanding any provisions of the Lease, no cancellation or
termination of the Lease and no abatement or reduction of the rent payable
thereunder shall be effective unless Lender has received notice of the same and
has failed within forty-five (45) days after both Lender’s receipt of said
notice and the time when Lender shall have become entitled under the Security
Instrument (as hereinafter defined) to remedy the same, to commence to cure the
default which gave rise to the cancellation or termination of the Lease or
abatement or reduction of the rent payable thereunder and thereafter diligently
prosecutes such cure to completion, provided that in the event Lender cannot
commence such cure without possession of the Property, no cancellation or
termination of the Lease and no abatement or reduction of the rent payable
thereunder shall be effective if Lender commences judicial or non-judicial
proceedings to obtain possession within such period and thereafter diligently
prosecutes such efforts and cure to completion. In addition, if such default is
not susceptible of cure by Lender and Lender obtains possession of the Property,
such default shall be waived. Notwithstanding the foregoing, Lender shall have
no obligation to cure any default by Landlord except as provided in Section 3 in
the event Lender shall become the owner of the Property by reason of the
foreclosure of the Security Instrument or the acceptance of a deed or assignment
in lieu of foreclosure or by reason of any other enforcement of the Security
Instrument.

6. NOTICES. Any notice, demand, request or other communication which any party
hereto may be required or may desire to give hereunder shall be in writing and
shall be deemed to have been properly given (a) if hand delivered, when
delivered; (b) if mailed by United States Certified Mail (postage prepaid,
return receipt requested), three Business Days after mailing (c) if by Federal
Express or other reliable overnight courier service, on the next Business Day
after delivered to such courier service or (d) if by telecopier on the day of
transmission so long as copy is sent on the same day by overnight courier as set
forth below:

 

If to Tenant:                                                        
                                                    
                                                    
Attention:                                 If to Lender:    KeyBank National
Association, as Agent    4910 Tiedeman Road, 3rd Floor    Brooklyn, Ohio 44144
   Attention: Real Estate Capital Services With a copy to:    KeyBank National
Association, as Agent    1200 Abernathy Road, N.E., Suite 1550    Atlanta,
Georgia 30328    Attention: Mr. Daniel Stegemoeller

or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this Section 6, the term “Business Day” shall
mean a day on which commercial banks are not authorized or required by law to
close in the state where the Property is located. Either party by notice to the
other may designate additional or different addresses for subsequent notices or
communications.

7. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to the
benefit of Lender, Tenant and Purchaser and their respective successors and
assigns.

 

K-5



--------------------------------------------------------------------------------

8. GOVERNING LAW. This Agreement shall be deemed to be a contract entered into
pursuant to the laws of the State of                          and shall in all
respects be governed, construed, applied and enforced in accordance with the
laws of the State of                         .

9. MISCELLANEOUS. This Agreement may not be modified in any manner or terminated
except by an instrument in writing executed by the parties hereto. If any term,
covenant or condition of this Agreement is held to be invalid, illegal or
unenforceable in any respect, this Agreement shall be construed without such
provision. This Agreement may be executed in any number of duplicate originals
and each duplicate original shall be deemed to be an original. This Agreement
may be executed in several counterparts, each of which counterparts shall be
deemed an original instrument and all of which together shall constitute a
single Agreement. The failure of any party hereto to execute this Agreement, or
any counterpart hereof, shall not relieve the other signatories from their
obligations hereunder. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

K-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender and Tenant have duly executed this Agreement as of
the date first above written.

 

LENDER:

KEYBANK NATIONAL ASSOCIATION,

a national banking association, as Agent

By:

 

 

Name:

 

 

Its:

 

 

[INSERT NOTARY BLOCK FOR APPLICABLE STATE]

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

K-7



--------------------------------------------------------------------------------

TENANT:  

a

 

 

By:

 

 

Name:

 

 

Its:

 

 

[INSERT NOTARY BLOCK FOR APPLICABLE STATE]

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

K-8



--------------------------------------------------------------------------------

The undersigned hereby joins in the execution of this Agreement in order to
evidence its acceptance of, and agreement to, the provisions of Section 4
hereof.

 

LANDLORD:    

a Delaware limited liability company

By:    

  Carter/Validus Operating Partnership, LP a Delaware limited partnership  
By:       Carter Validus Mission Critical REIT, Inc., a Maryland corporation    
By:  

 

    Name:  

 

    Its:  

 

[INSERT NOTARY BLOCK FOR APPLICABLE STATE]

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

K-9



--------------------------------------------------------------------------------

Exhibit “A”

Legal Description

 

K-10